Title: To James Madison from Thomas Jefferson, 13 July 1795
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.Monticello July 13. 95.
I send you the inclosed as you may perhaps not have seen it. Return it if you please. I have not yet seen the treaty, but suppose tomorrow’s post may perhaps bring it. Mr. and mrs. Randolph set out the day after tomorrow for the springs, to see if any of them can restore the nearly hopeless state of his health. Nil mihi rescribas. Attamen ipse veni. Vale.
